This is a writ of certiorari to review a determination of the Board of Review of the Unemployment Compensation Commission awarding unemployment compensation *Page 646 
to the defendant John F. Bonar, for the week from July 2d to July 9th, 1947, and, presumably, thereafter for the statutory period as long as he continues to be unemployed. The Board of Review found the facts as follows, and such finding is supported by the evidence: "The claimant was employed as a watchman for the above named employer. On August 16th, 1946, a strike was called at the above plant by the labor union which was recognized as the bargaining agent in protest against the discharge by the employer of one of the employees. The claimant was a member of the said labor union. The claimant continued to work for a week after the strike occurred but then was laid off because the plant had been blockaded by pickets.
"The claimant was unemployed until February 1st, 1947, when he secured a new job which he intended to accept as a permanent job. He worked there until June 16th, 1947, when he was laid off for lack of work. The strike was still in progress at the establishment where he had previously been employed.
"The claimant admitted that he had been sick in bed between June 19th and July 1st, 1947, but since that time he has been able to work and available for work.
"While the claimant is no longer employed at the struck plant and does not intend to return to work there in any event, he has, on several occasions, expressed support of the strikers and has given them some encouragement."
Based upon this factual situation the Board entered its opinion as follows: "Inasmuch as the claimant was laid off because the plant had been blockaded by pickets engaged in the labor dispute, his unemployment was originally due to a stoppage of work which existed because of a labor dispute. However, when he took permanent new employment and was subsequently laid off, his unemployment at that time was due to the layoff by the second employer and not to the stoppage of work at the first plant.
"It is argued by the employer that, had there been no strike, the claimant would still be employed at the first plant. That is problematical. He might have been laid off or he might have quit. However, when he took a supposedly permanent *Page 647 
job in February, 1947, he entirely disassociated himself from the first employment and from the labor dispute; and when he was subsequently laid off, his unemployment was due only to that layoff and not to the original labor dispute. Proximate cause must be shown. The influence of the labor dispute on his subsequent unemployment was so indirect that it does not meet the requirements of the statute for applying the disqualification."
The opinion then awards benefits from July 2d, holding the period of illness from June 19th to July 2d made defendant unavailable for employment during that period.
We agree with the holding that the original unemployment was due to a labor dispute and produced a disqualification under the statute, R.S. 43:21-5. We do not agree, however, that subsequent employment and loss thereof, even though it be taken for granted that it was intended such employment should be permanent, removed the disqualification. It was testified at the hearing by a representative of the employer that the defendant could return to his old employment with all seniority and other rights. The Board held such employment unsuitable, but its unsuitability arose solely by reason of the continuance of the strike at the plant of the employer. In order to establish availability for work a claimant must be ready and willing to accept available employment similar to that which has been claimed to have been lost. W.T. Grant Co. v. Board,129 N.J.L. 402. Such employment would be available to defendant except for the stoppage of work due to the labor dispute and it has been found, which finding is grounded on proper evidence, that he participated in such dispute.
In such circumstances we feel that the disqualification of the statute applies and that the determination of the Board of Review should be reversed.